ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

ADVISORY OPINION OF 20 DECEMBER 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

AVIS CONSULTATIF DU 20 DECEMBRE 1980
Official citation :

Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, Advisory Opinion, I.C.J. Reports 1980, p. 73.

Mode officiel de citation :

Interprétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte,
avis consultatif, C.I.J. Recueil 1980, p. 73.

 

Sales number 4 7
N° de vente :

 

 

 
20 DECEMBER 1980

ADVISORY OPINION

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’ÉGYPTE

20 DÉCEMBRE 1980

AVIS CONSULTATIF

 
73

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1980

20 décembre 1980

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’7EGYPTE

Détermination par la Cour du sens et de la portée de la question soumise pour avis
consultatif — Nécessité pour la Cour de rechercher et formuler les questions juri-
diques véritablement en jeu.

Organisations internationales et Etats hôtes — Pouvoirs respectifs de Vorganisa-
tion et de l'Etat hôte en ce qui concerne le siège de l'organisation ou de ses bureaux
régionaux — Obligations réciproques de coopération et de bonne foi résultant de
l'appartenance d'un Etat membre à l'organisation ainsi que des relations entre
l'organisation et l'Etat hôte — Principes et règles juridiques applicables au transfert
du bureau de organisation hors du territoire de l'Etat hôte quant aux conditions et
modalités du transfert — Obligation de consultation — Examen des dispositions des
accords de siège et de la convention de Vienne sur le droit des traités — Application
des principes et régles du droit international général — Obligation réciproque de
coopérer de bonne foi pour servir les buts et objectifs de l'Organisation.

AVIS CONSULTATIF

Présents : Sir Humphrey WaALDOCKk, Président; M. ELIAS, Vice-Président ;
MM. FORSTER, GROS, LACHS, MOROZOV, NAGENDRA SINGH, RUDA.
MOsLER, Opa, AGO, EL-ERIAN, SETTE-CAMARA, juges : M. TORRES
BERNARDEZ. Greffier.

Au sujet de l'interprétation de l'accord signé le 25 mars 1951 entre l'Organi-
sation mondiale de la Santé et le Gouvernement de l'Egypte,

La Cour,
ainsi composée,
donne l'avis consultatif suivant :

1. La Cour a été saisie des questions sur lesquelles un avis consultatif lui est
demandé par une lettre du Directeur général de l’Organisation mondiale de la
Santé au Greffier de la Cour datée du 21 mai 1980 et parvenue au Greffe le

4

 

1980
20 décembre
Rôle général
n° 65

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 74

28 mai 1980. Dans cette lettre le Directeur général porte à la connaissance de la
Cour la résolution WHA33.16 adoptée par l’Assemblée mondiale de la Santé le
20 mai 1980, par laquelle, conformément à l’article 96, paragraphe 2, de la
Charte des Nations Unies, à l’article 76 de la Constitution de l'Organisation
mondiale de la Santé et à l’article X, paragraphe 2, de l'accord entre l’Organi-
sation des Nations Unies et l'Organisation mondiale de la Santé, cette dernière
Organisation a décidé de soumettre deux questions à la Cour pour avis consul-
tatif. La résolution est ainsi conçue :

« La trente-troisième Assemblée mondiale de la Santé,

Tenant compte des propositions visant à transférer en un autre lieu le
Bureau régional de la Méditerranée orientale qui se trouve actuellement à
Alexandrie ;

Prenant note des divergences de vues qui se sont fait jour à l'Assemblée
mondiale de la Santé sur le point de savoir si l'Organisation mondiale de la
Santé est en droit de transférer le Bureau régional sans tenir compte des
dispositions de la section 37 de l’accord entre l’Organisation mondiale de la
Santé et l'Egypte en date du 25 mars 1951 ;

Notant en outre que le groupe de travail du Conseil exécutif n’a pas été en
mesure de décider si la section 37 dudit accord devait ou non étre appliquée
ni de formuler une recommandation 4 ce sujet,

Décide, avant de prendre une décision au sujet du déplacement du Bureau
régional, et conformément à l’article 76 de la Constitution de l'Organisation
mondiale de la Santé ainsi qu’à Particle X de l’accord entre l'Organisation
des Nations Unies et l'Organisation mondiale de la Santé approuvé par
l’Assemblée générale des Nations Unies le 15 novembre 1947, de demander
à la Cour internationale de Justice de rendre un avis consultatif sur les
questions suivantes :

« 1. Les clauses de négociation et de préavis énoncées dans la sec-
tion 37 de accord du 25 mars 1951 entre l'Organisation mondiale de la
Santé et l'Egypte sont-elles applicables au cas où l’une ou l’autre partie à
l'accord souhaite que le Bureau régional soit transféré hors du territoire
égyptien ?

2. Dans laffirmative, quelles seraient les responsabilités juridiques
tant de l'Organisation mondiale de la Santé que de l'Egypte en ce qui
concerne le Bureau régional à Alexandrie, au cours des deux ans séparant
la date de dénonciation de l'accord et la date où celui-ci deviendrait
caduc ? »

2. Par lettre du 6 juin 1980, le Greffier a notifié la requête pour avis consultatif
à tous les Etats admis à ester devant la Cour, conformément à l’article 66,
paragraphe 1, du Statut.

3. Le Président de la Cour ayant décidé, conformément à Particle 66, para-
graphe 2, du Statut, que les Etats membres de l'Organisation mondiale de la
Santé admis à ester devant la Cour ainsi que l'Organisation elle-même étaient
susceptibles de fournir des renseignements sur les questions soumises à la Cour, il
a, par ordonnance du 6 juin 1980, fixé au le" septembre 1980 la date d'expiration
du délai dans lequel ces Etats pourraient présenter des exposés écrits. La com-
munication spéciale et directe prévue à l’article 66, paragraphe 2, du Statut a été

5
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 75

incorporée en conséquence à la lettre qui a été adressée à ces Etats le 6 juin 1980.
Une communication analogue a été faite à l'OMS.

4. Les Etats énumérés ci-après ont soumis à la Cour des exposés écrits dans le
délai fixé par l'ordonnance du 6 juin 1980 : Bolivie, Egypte, Emirats arabes unis,
Etats-Unis d'Amérique, Irak, Jordanie, Koweït, République arabe syrienne. Le
texte de ces exposés a été transmis aux Etats à qui la communication spéciale et
directe avait été envoyée ainsi qu’à l'OMS.

5. Conformément à l'article 65, paragraphe 2, du Statut et à l'article 104 du
Règlement, le Directeur général de l'OMS a transmis à la Cour un dossier de
documents pouvant servir à élucider les questions. Ce dossier, qui est parvenu au
Greffe le 11 juin 1980, n'était pas accompagné d’un exposé écrit, d’un sommaire
de l'affaire ou d’un index des documents. A la demande du Président de la Cour,
POMS a fourni à la Cour, pour information, divers documents supplémentaires
et l'Organisation internationale du Travail lui a fait tenir certains de ses propres
documents, considérés comme pouvant servir à élucider les questions dont la
Cour est saisie.

6. Par lettre du 15 septembre 1980 le Greffier a prié les Etats membres de
l'OMS admis à ester devant la Cour de lui faire savoir s’ils avaient l’intention de
présenter un exposé oral pendant les audiences qui se tiendraient a cette fin, dont
la date leur était simultanément notifiée.

7. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
accessible au public le texte des exposés écrits à la date d'ouverture de la
procédure orale.

8. Au cours de trois audiences publiques tenues les 21, 22 et 23 octobre 1980,
la Cour a entendu, en leurs exposés oraux, les représentants ci-après :

pour les Emirats arabes unis : M. Mustafa Kamil Yasseen, conseiller
spécial de la mission des Emirats ara-
bes unis à Genève ;

pour la République de Tunisie : M. Abdelhawab Chérif, conseiller, am-
bassade de Tunisie 4 La Haye ;
pour les Frats-Unis d'Amérique : M. Stephen M. Schwebel, conseiller juri-

dique adjoint du département d'Etat :

pour la République arabe syrienne : M. Adnan Nachabé, conseiller juridique
au ministère des affaires étrangères :

pour la République arabe d'Egypte : §. Exc. M. Ahmed Osman, ambassadeur
d'Egypte en Autriche.

Sur interrogation du Président, M. Claude-Henri Vignes. directeur de la divi-
sion juridique de l'Organisation mondiale de la Santé, a déclaré à l’audience que
l'OMS n'avait pas l'intention d'exposer des arguments à la Cour sur les questions
énoncées dans la demande d’avis mais qu'il serait prêt à répondre, au nom du
Directeur général. à celles que lui poserait éventuellement la Cour. Des membres
de la Cour ont posé des questions au Gouvernement de l'Egypte et à l'Organi-
sation mondiale de la Santé ; le représentant de l'Egypte et le directeur de la
division juridique de l'OMS y ont respectivement répondu, et les représentants
des Etats-Unis d'Amérique et des Emirats arabes unis ont présenté des obser-
vations complémentaires.

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 76

9. A la clôture de l’audience du 23 octobre 1980, le Président a indiqué que la
Cour demeurait disposée 4 recevoir toutes nouvelles observations que le direc-
teur de la division juridique de l'OMS ou les représentants des Etats intéressés
pourraient vouloir soumettre par écrit dans un délai qui était spécifié. Repondant
à cette invitation, les Gouvernements des Etats-Unis d'Amérique et de l'Egypte
ont respectivement adressé à la Cour, les 24 et 29 octobre 1980, certaines obser-
vations écrites dont le texte a été communiqué aux représentants des autres Etats
qui avaient pris part à la procédure orale ainsi qu’à l'OMS. A la demande d’un
membre de la Cour l'OMS a en outre fourni divers autres documents à la Cour
après la clôture de la procédure orale.

10. La première et principale question posée à la Cour dans la requête
est formulée en termes hypothétiques :

«1. Les clauses de négociation et de préavis énoncées dans la
section 37 de l'accord du 25 mars 1951 entre l'Organisation mondiale
de la Santé et l'Egypte sont-elles applicables au cas où l’une ou l’autre
partie à l’accord souhaite que le Bureau régional soit transféré hors du
territoire égyptien ? »

Or une règle du droit international, coutumier ou conventionnel, ne s’ap-
plique pas dans le vide ; elle s’applique par rapport à des faits et dans le
cadre d’un ensemble plus large de règles juridiques dont elle n’est qu’une
partie. Par conséquent, pour qu’une question présentée dans les termes
hypothétiques de la requête puisse recevoir une réponse pertinente et utile,
la Cour doit d’abord s’assurer de sa signification et en mesurer toute la
portée dans la situation de fait et de droit où il convient de Pexaminer. S’il
en allait autrement, la réponse de la Cour à la question posée risquerait
d’être incomplète et, partant, d’être inefficace, voire d’induire en erreur sur
les règles juridiques pertinentes régissant en fait le sujet examiné par
l'Organisation requérante. La Cour commencera donc par énoncer les
éléments de fait et de droit pertinents qui, selon elle, forment le contexte
dans lequel le sens et la portée de la première question posée dans la
requête doivent être recherchés.

11. Le Bureau régional de l'Organisation mondiale de la Santé, actuel-
lement situé à Alexandrie, doit son origine à deux faits principaux.
Le premier est la politique adoptée en 1946 par l'OMS et exprimée au
chapitre XI de sa Constitution, qui consiste à établir des organisations
régionales de santé devant faire partie intégrante de l'Organisation.
L’autre est la présence à Alexandrie, à la fin de la seconde guerre mondiale,
d’un bureau sanitaire qui, en exécution de la politique susmentionnée et

7
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 77

par accord entre l'Egypte et POMS, a été ultérieurement intégré dans
l'Organisation suivant le processus exposé ci-après.

12. L'article 44 de la Constitution de l'OMS habilite l'Assemblée mon-
diale de la Santé à déterminer les régions géographiques où il est désirable
d'établir une organisation régionale et, avec le consentement de la majorité
des Etats membres situés dans chaque région ainsi déterminée, à y établir
une organisation régionale. Le même article dispose qu’il ne pourra y avoir
plus d’une organisation de ce genre dans chaque région. Les articles 45 et
46 prévoient ensuite que chacune des organisations régionales fait partie
intégrante de l'Organisation et comporte un comité régional et un bureau
régional. Puis les articles 47 à 53 régissent la composition, les fonctions, le
règlement et le personnel des comités régionaux. Enfin l’article 54 contient
des dispositions particulières relatives à l’« intégration » d'organisations
régionales intergouvernementales de santé préexistantes ; cet article est
ainsi rédigé :

« L'Organisation sanitaire panaméricaine, représentée par le bu-
reau sanitaire panaméricain et les conférences sanitaires panaméri-
caines, et toutes autres organisations régionales intergouvernemen-
tales de santé existant avant la date de la signature de cette Consti-
tution, seront intégrées en temps voulu dans l'Organisation. Cette
intégration s'effectuera dès que possible par une action commune,
basée sur le consentement mutuel des autorités compétentes exprimé
par les organisations intéressées. »

Les dispositions susmentionnées du chapitre XI constituent donc le cadre
constitutionnel dans lequel l'OMS a établi son Bureau régional en
Egypte.

13. L'existence d’un bureau sanitaire à Alexandrie remonte à la création
en Egypte, en 1831, d’une commission générale de la santé destinée à
enrayer la propagation du choléra et autres maladies dont les pèlerins
allant à La Mecque ou en revenant étaient porteurs. Cette commission a
acquis par la suite un certain caractère international quand sept représen-
tants d'Etats bénéficiaires du régime des capitulations en Egypte ont été
associés à ses travaux en matière de quarantaine ; son caractère d’orga-
nisme sanitaire international s’est affirmé quand la convention sanitaire
internationale de Venise de 1892 a modifié la structure de son conseil. Le
Conseil sanitaire maritime et quarantenaire d'Egypte a fonctionné avec
succès sous cette forme pendant plus de quarante ans, au cours desquels, à
la suite d’un arrangement conclu avec l'Office international d’hygiène
publique et conformément à la convention sanitaire internationale de
1926, il a aussi assumé les fonctions de Bureau régional de renseignements
épidémiologiques pour le Proche-Orient. La conférence sanitaire interna-
tionale tenue en 1938 a décidé, à la demande du Gouvernement de
l'Egypte, que le Conseil sanitaire serait aboli et que ses fonctions seraient
prises en charge par les Gouvernements de l'Egypte et des autres Etats
concernés, mais cela n’entrainait pas la disparition du Bureau régional de
renseignements épidémiologiques. Le nouveau Bureau, quoique placé sous

8

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 78

l'autorité du Gouvernement de l'Egypte, devait avoir le même caractère
international que l’ancien Bureau. Le Gouvernement de l'Egypte devait
créer une commission comprenant des représentants techniques des pays
affiliés de la région. A partir de 1938 il a assumé en totalité les dépenses du
Bureau. La seconde guerre mondiale a éclaté avant la constitution de
la commission projetée et, de décembre 1940 à la fin des hostilités, les
tâches du Bureau d’Alexandrie ont été confiées à un service spécial de
guerre relevant du département de la quarantaine du ministère de
Phygiéne publique d'Egypte. A la fin des hostilités, le Bureau a repris
ses activités.

14. La situation exacte du Bureau sanitaire d'Alexandrie à la suite des
événements qui viennent d’être évoqués n’a pas été présentée à la Cour
avec une clarté totale. Cependant le Bureau fonctionnait sous Pautorité du
ministère de l’hygiène publique d'Egypte quand, en 1946, avant que la
Constitution de POMS eût été adoptée, l'Egypte a soulevé la question des
relations du Bureau avec l'Organisation. Auparavant les membres de la
Ligue des Etats arabes qui venait d’être créée avaient pris une décision
favorable à l’utilisation du Bureau d'Alexandrie à titre de bureau sanitaire
régional. Entre-temps le Bureau d'Alexandrie continuait à fonctionner
sous la direction des autorités sanitaires égyptiennes et non comme une
institution intergouvernementale. En revanche le projet d’association du
Bureau avec la Ligue des Etats arabes, le caractère international de ses
fonctions et son ancien statut ont pu amener à voir en lui une institution
intergouvernementale. Cela explique sans doute pourquoi le Bureau sani-
taire d'Alexandrie, malgré les questions qui auraient pu se poser au sujet de
son caractère intergouvernemental, a été en fait traité par l'Organisation
comme un cas d'intégration au sens de l’article 54 de la Constitution de
POMS, ainsi qu'on le verra ci-après.

15. Le 6 mars 1947, sur l'instruction de la Commission intérimaire de
POMS, le secrétaire exécutif de cette Commission a adressé une circulaire
aux gouvernements des Etats membres, leur demandant s’ils souhaite-
raient que le siège de l'Organisation ou celui d’un bureau régional fût établi
sur leur territoire et quelles facilités ils pourraient offrir. Peu après, ayant
été chargé en outre de se mettre en rapport avec les autorités de l’« Or-
ganisation sanitaire panarabe », il a demandé des renseignements au
ministre de l'hygiène publique d'Egypte par lettre du 2 mai 1947. Répon-
dant le 26 juillet 1947, le ministre lui a fourni une note sur l’origine et les
activités du « Bureau sanitaire régional panarabe » depuis 1926. Quand,
sur la base de la note, le comité des relations a recommandé en septembre
1947 à la Commission intérimaire que des négociations soient entamées
avec l’« Organisation sanitaire panarabe », il a été objecté que le Bureau
sanitaire panarabe n'existait pas en réalité. Certains délégués ont fait
observer que les négociations devraient plutôt être menées avec le Gou-
vernement de l'Egypte, et c’est avec celui-ci qu'elles se sont en effet
déroulées. Le Gouvernement de l'Egypte a d’ailieurs répondu peu après à
la circulaire du secrétaire exécutif en faisant savoir que les autorités com-
pétentes avaient montré le vif intérêt qu’elles portaient à voir s'établir un

9

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 79

bureau régional a Alexandrie, qui pourrait traiter toutes les questions
relevant de l'OMS pour tout le Moyen-Orient.

16. Les choses ont alors commencé à évoluer plus rapidement. Il ressort
d'un rapport soumis à la Commission intérimaire en mai 1948 dont il est
fait mention ci-après qu’au début du mois de janvier 1948 des experts des
pays arabes en matière de quarantaine se sont réunis à Alexandrie et ont
adopté des résolutions prévoyant la constitution d’une organisation régio-
nale. Celle-ci devait se composer des Etats membres de la Ligue des Etats
arabes ainsi, prévoyait-on, que de certains autres Etats de la région, avoir
un comité régional de composition analogue et utiliser le Bureau d’Alexan-
drie comme bureau régional. Ces résolutions ont été adoptées en prévision
de la reprise par l'OMS des fonctions des organisations régionales de santé
préexistantes. Ensuite le ministère de l'hygiène publique d'Egypte a invité
le docteur A. Stampar, président de la Commission intérimaire, à se rendre
en Egypte pour étudier sur place les conditions de l'établissement de
l'organisation régionale projetée. En mai 1948 le président a présenté
l'important rapport de la Commission intérimaire qui vient d’être men-
tionné, dans lequel il rendait compte en détail des antécédents et de
Pactivité du Bureau d'Alexandrie et exposait les arguments militant en
faveur du choix de ce Bureau comme centre sanitaire régional pour le
Proche et le Moyen-Orient. I] terminait en ces termes :

« On arrive nécessairement a la conclusion que les conditions qui
militent en faveur du choix d’Alexandrie comme centre de la future
organisation sanitaire régionale pour le Proche et le Moyen-Orient
sont absolument exceptionnelles. »

La Constitution de l'OMS étant entrée en vigueur, la question du Bureau
d'Alexandrie a été examinée par la commission du siège et de l’organisa-
tion régionale à la première session de la nouvelle Assemblée mondiale de
la Santé. Il a été rappelé que la majorité des Etats membres de la région de
la Méditerranée orientale avait accepté la proposition d’y établir une
organisation régionale, que le Bureau d'Alexandrie était un bureau sani-
taire préexistant et que des démarches préliminaires avaient déjà été faites
en vue de l'intégration définitive de ce Bureau dans l'OMS. Cela étant, la
commission a recommandé de charger le Conseil exécutif d’intégrer le
Bureau régional d'Alexandrie dans l'OMS dès que possible, par une action
commune, « conformément à l’article 54 de la Constitution » et cette
recommandation a été approuvée par l'Assemblée mondiale de la Santé le
10 juillet 1948 (résolution WHA1.72).

17. Le Directeur général de l'OMS a donc entrepris de constituer un
Comité régional de la Méditerranée orientale et un ordre du jour a été
rédigé pour sa réunion inaugurale devant s'ouvrir le 7 février 1949. Aupa-
ravant le secrétaire exécutif de la Commission intérimaire avait abouti
dans ses négociations avec le Gouvernement suisse au sujet du texte d’un

10

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 80

accord concernant le siège de POMS à Genève, lequel accord avait été
approuvé par la première Assemblée mondiale de la Santé le 17 juillet 1948
et par la Suisse le 21 août 1948 ; et l’on avait mis au point à l'OMS le texte
d’un modèle d'accord avec les Etats hôtes, destiné à être utilisé lors des
négociations relatives aux sièges de bureaux régionaux ou locaux de
POMS. En conséquence l’ordre du jour de la réunion inaugurale du Comité
régional du 7 février 1949 comportait une question intitulée « Projet d’ac-
cord avec l'Etat hôte du Bureau régional ».

18. Le 7 février 1949, la délégation égyptienne a fait savoir au Comité
régional qu’un conseil des ministres tenu tout récemment avait

« accepté, sous réserve de la ratification du Parlement, de louer à
l'Organisation mondiale de la Santé, à l’usage du Bureau régional
pour la Méditerranée orientale, la parcelle de terrain et le bâtiment y
élevé, lesquels sont actuellement occupés par l'Administration qua-
rantenaire et le Bureau sanitaire d'Alexandrie, et ce, pour une durée de
9 ans, à un loyer nominal annuel de P.T. 10 ».

Le Comité a ensuite examiné la question de l'emplacement du Bureau
régional de la Méditerranée orientale. Une motion a été présentée, que le
Comité a approuvée immédiatement, « recommandant au Directeur géné-
ral et au Conseil exécutif, sous réserve d’en référer aux Nations Unies, le
choix d'Alexandrie comme siège du Bureau régional ». Les considérants de
la résolution formelle adoptée à cet effet le lendemain faisaient notamment
état de « la facilité de pouvoir disposer d’un excellent emplacement et de
bâtiments, à des conditions favorables, gracieusement offerts par le Gou-
vernement égyptien ».

19. Le Comité régional s’est aussi penché sur la question de l'intégration
du Bureau sanitaire d'Alexandrie dans l'OMS. Après avoir rappelé qu’un
comité des Etats arabes s'était prononcé auparavant en faveur de l’inté-
gration, le délégué de l'Egypte a fait observer que, quand celle-ci serait
réalisée, « l'OMS aurafit] à prendre à sa charge les dépenses à partir de la
date de ouverture du Bureau régional ». Quelques brefs éclaircissements
ayant été donnés, le Comité a adopté une résolution recommandant Pin-
tégration du Bureau dans les termes suivants :

« Décide de recommander au Conseil exécutif que, lors de l’éta-
blissement de l’organisation régionale et du Bureau régional pour la
Méditerranée orientale, les fonctions du Bureau sanitaire d’Alexan-
drie soient intégrées dans celles de l’organisation régionale de l’Or-
ganisation mondiale de la Santé. »

Le délégué de l'Egypte a alors présenté une déclaration écrite au Comité
indiquant que, en raison de la résolution qui venait d’être adoptée, son
Gouvernement était heureux de transférer les fonctions du Bureau sani-
taire d'Alexandrie et tous ses dossiers et archives à l'OMS. II était précisé
dans ce texte que le transfert aurait lieu à la date à laquelle l'Organisation

Il

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 81

notifierait au Gouvernement de l'Egypte le début du fonctionnement du
Bureau régional de la Méditerranée orientale. La déclaration ayant été
accueillie avec gratitude par le Comité, le délégué de Egypte a proposé
que le Bureau régional commence ses travaux en juillet 1949 ; cette pro-
position a été adoptée.

20. Le Directeur général a alors soulevé la question du « projet d'accord
avec l'Etat hôte » qu'il avait fait inscrire à l’ordre du jour. Il a indiqué qu’il
désirait informer le Comité que ce « projet d’accord a été présenté au
Gouvernement égyptien, qui l’a mis à étude au Contentieux ». Il a éga-
lement signalé que l'OMS, « tout en admettant certaines formalités néces-
saires, n’acceptait jamais qu’elles puissent mettre obstacle à l’œuvre sani-
taire ». Le délégué de l'Egypte a ajouté qu’en cas de divergences d’opinion
entre l'OMS et le conseiller juridique la difficulté pourrait être réglée par
voie de négociation.

21. La question a été déférée au Conseil exécutif de l'OMS qui, en mars
1949, a adopté la résolution EB3.R30 approuvant « sous condition » le
choix d’Alexandrie comme siège du Bureau régional, « cette décision
devant être soumise aux Nations Unies ». Dans la même résolution, le
Conseil priait le Directeur général de remercier l'Egypte d’avoir « géné-
reusement » mis l'emplacement et les locaux d'Alexandrie à la disposition
de l'Organisation pour une période de neuf ans moyennant un loyer
nominal. Il approuvait ensuite formellement la création d’un Bureau régio-
nal de la Méditerranée orientale qui commencerait à fonctionner le 1er juil-
let 1949 ou vers cette date. Puis il faisait sienne la résolution du Comité
régional demandant que les « fonctions » du Bureau sanitaire d’Alexan-
drie soient « intégrées » dans celles de l’organisation régionale. Le Direc-
teur général était en outre autorisé à exprimer sa satisfaction au Gouver-
nement de l'Egypte pour le transfert à l'Organisation des « fonctions,
dossiers et archives du Bureau sanitaire d'Alexandrie, transfert qui auralit]
lieu au moment où le Bureau régional commencerafit] à fonctionner ». La
résolution ne traitait pas de l'accord de siège envisagé, qui était encore en
cours de négociation avec le Gouvernement de l'Egypte. Conformément a
l'accord entre l'OMS et l'ONU entré en vigueur le 10 juillet 1948 (art. XJ),
la consultation des Nations Unies mentionnée dans la résolution a eu lieu
en mai 1949, Cela a confirmé le choix d'Alexandrie comme siège du Bureau
régional.

22. Il apparaît cependant que le projet d'accord, qui avait nécessaire-
ment des incidences non seulement pour le ministère de l'hygiène publique
mais pour plusieurs autres départements de l’administration égyptienne,
faisait alors l’objet d'un examen approfondi. J] ressort d’une lettre adressée
le 4 mai 1949 par le ministère des affaires étrangères à sir Ali Tewfik
Choucha Pacha, alors sous-secrétaire d'Etat à l’hygiène publique et déjà
désigné pour être le premier directeur régional de l'OMS pour la Médi-
terranée orientale, que celui-ci avait discuté le projet d'accord avec le
ministère durant le mois d'avril. Dans sa lettre, le ministère se référait
expressément au projet comme étant celui d’un accord

12

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 82

« que l’Organisation mondiale de la Santé a l’intention de conclure
avec le Gouvernement égyptien sur les priviléges et immunités dont
bénéficier{ont] son Bureau régional qui va être établi à Alexandrie
ainsi que les agents de ce Bureau ».

Le ministère ajoutait qu’il joignait une copie du mémorandum rédigé par le
Contentieux des ministères des affaires étrangères et de la justice où
figuraient des observations sur le projet d’accord, ainsi qu’un projet revisé.
Le mémorandum précisait que, en étudiant les dispositions du projet, le
Contentieux avait aussi pris en considération divers autres accords qui
avaient été conclus, ou étaient sur le point de l'être, entre des Etats et des
institutions spécialisées, à l’occasion de l’établissement de sièges ou
bureaux régionaux de ces institutions sur leur territoire. À cet égard il était
fait mention des accords de siège déjà conclus par la France avec l’Orga-
nisation des Nations Unies pour l’éducation, la science et la culture et par
la Suisse avec TOMS, ainsi que des projets d’accords que la France et le
Pérou négociaient respectivement avec l'Organisation de l'aviation civile
internationale au sujet des bureaux régionaux à établir sur leur territoire.
Le mémorandum suggérait ensuite d'apporter de nombreux changements
aux dispositions de l’accord et expliquait en détail ceux que le Contentieux
jugeait souhaitables. Le mémorandum et le projet revisé ont été transmis
au Directeur général de l'OMS, comme paraît l'indiquer une note
postérieure de sir Ali Tewfik Choucha Pacha. Il ressort aussi de lettres du
29 mai et du 4 juin 1949 communiquées par l'OMS à la Cour que d’autres
échanges ont eu lieu à l’époque entre sir Ali Tewfik Choucha Pacha et le
Contentieux au sujet du projet d’accord.

23. Entre-temps toute la question des privilèges et immunités des
bureaux régionaux des organisations internationales était devenue à la fois
plus complexe et plus pressante pour l’administration égyptienne. En effet
l'Organisation des Nations Unies pour l'alimentation et l’agriculture,
l'OACT et l'Unesco avaient déjà établi leurs bureaux régionaux pour le
Moyen-Orient au Caire et, de toute façon, il devenait nécessaire d’exami-
ner la question de l’adhésion de Egypte à la convention sur les privilèges
et immunités des institutions spécialisées. La situation générale a été
portée par le ministre des affaires étrangères à l'attention du conseil des
ministres d'Egypte par note du 25 mai 1949. Cette note proposait en
conclusion qu'à titre provisoire le conseil accorde au personnel de la FAO,
de F'Unesco et de l'OMS affecté aux bureaux régionaux de ces organisa-
tions en Egypte l’exemption temporaire des droits de douane sur tout
article ou matériel importé pour les besoins de son activité officielle dont
bénéficiait déjà l'OACT. La proposition a été approuvée par le conseil des
ministres quatre jours plus tard et le directeur régional en a été avisé le
23 juin 1949. Le Bureau régional devant entrer en service le 1¢ juillet, la
nécessité de mener à leur terme les négociations sur l’accord de siège avait
été examinée par l’Assemblée mondiale de la Santé elle-même, qui a adopté
une résolution à ce sujet le 25 juin pendant sa deuxième session. Par cette

13

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 83

résolution, le Directeur général était prié de poursuivre les négociations
avec le Gouvernement de l'Egypte pour aboutir à un accord en vue de
l'octroi de privilèges et d’immunités à l’organisation régionale et de faire
rapport à la session suivante. En attendant l’entrée en vigueur de l’accord,
l’Assemblée invitait le Gouvernement de Egypte à accorder à l’Organi-
sation les privilèges et immunités énoncés dans la convention sur les
privilèges et immunités des institutions spécialisées. L Egypte cependant
n'avait pas encore adhéré à cette convention, et ce n’est que la décision du
conseil des ministres autorisant temporairement l’exemption des droits de
douane qui s’est appliquée à la date convenue pour l’entrée en service du
Bureau régional, le 1°r juillet 1949.

24. Le Directeur général a poursuivi les négociations, et les observations
de POMS sur le mémorandum du Contentieux ont été transmises au
Gouvernement de l'Egypte le 26 juillet 1949, en même temps qu'un projet
revisé d'accord de siège et un projet de bail pour le terrain et les bâtiments.
Le 9 novembre 1949 un accord de siège analogue au projet transmis à
l'Egypte a été signé avec le Gouvernement de l'Inde. En février 1950 le
Conseil exécutif a noté l’état d'avancement des négociations ; le 23 mars
1950 une lettre du Contentieux des ministères égyptiens au directeur
régional de l'OMS donnait l'impression que, sous réserve de légères modi-
fications, le projet de l'OMS serait acceptable pour l'Egypte. C’est dans
cette conviction que la troisième Assemblée mondiale de la Santé a adopté
en mai suivant une résolution entérinant l’accord sous la forme du projet
revisé de l'OMS. Par la suite cependant le Bureau régional a fait savoir que
les autorités égyptiennes demandaient en réalité plusieurs modifications
assez importantes. Estimant que ces amendements touchaient des points
de principe fondamentaux et étaient donc inacceptables, le Directeur
général s’est rendu lui-même en Egypte et, au cours des pourparlers avec les
autorités égyptiennes qui ont eu lieu les 19 et 20 décembre 1950, les a
persuadées d'abandonner les amendements source du désaccord. Les
autorités égyptiennes se sont alors déclarées prêtes à accepter l’accord de
siège, sous réserve de Papprobation du Parlement égyptien et étant enten-
du que certaines questions devraient être précisées dans un échange de
notes qui accompagnerait l'accord. Pour finir, l'accord a été signé au Caire
le 25 mars 1951, puis approuvé par la quatrième Assemblée mondiale de la
Santé en mai, bien que l’un des points de l'échange de notes eût prêté à
discussion à la sous-commission juridique. Le Parlement égyptien a donné
son approbation vers la fin du mois de juin et l'accord, qui avait fait l’objet
de si longues négociations, est finalement entré en vigueur le 8 août 1951.
Quant au contrat de bail pour la location à l'OMS du terrain et des
bâtiments de l’ancien Bureau sanitaire qui, en vertu de la législation
égyptienne, devait aussi être approuvé par le Parlement, ce contrat n’a été
définitivement entériné qu’en 1955 ; il y était spécifié que la location avait
commencé à courir plusieurs années plus tôt, le 1er juillet 1949.

25. Il convient enfin de faire mention d’un accord de fourniture de
services conclu le 25 août 1950 entre l'OMS et l'Egypte. La Cour note
cependant que, d’après le directeur de la division juridique de lOrgani-

14

 
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 84

sation, cet accord est sans rapport particulier avec la création du Bureau
régional en Egypte. L'accord de 1950, a-t-il expliqué, ne représente qu’un
type d’accord courant portant sur l'exécution de projets de coopération
technique, analogue aux accords conclus avec d’autres Etats membres qui
n’ont pas de bureau de l'OMS sur leur territoire.

26. La situation, telle qu’elle se dégage des événements que la Cour a
évoqués jusqu'ici, peut être résumée comme suit. Dans les premières
années d’existence de l'OMS, l'Egypte a soulevé la question des liens entre
le Bureau sanitaire d'Alexandrie, établi depuis fort longtemps, et la nou-
velle Organisation, puis la Commission intérimaire de l'OMS a approché à
son tour l'Egypte au sujet de l'intégration du Bureau dans l'Organisation et
de l'installation à Alexandrie du Bureau régional de POMS pour la Médi-
terranée orientale. L’OMS et l'Egypte sont alors convenues, au début de
1949, que les fonctions du Bureau d’Alexandrie seraient reprises par
l'OMS en juillet de la même année. L’entente a été conclue sur la base
d'offres faites par le Gouvernement de l'Egypte en vue de louer à l’Orga-
nisation, à l’usage du Bureau régional de la Méditerranée orientale, le
terrain et les bâtiments du Bureau d'Alexandrie et de transférer à l’Orga-
nisation les fonctions du Bureau ainsi que tous les dossiers et archives s’y
rapportant. Les offres de l'Egypte ont été acceptées par l'Organisation, qui
s’est engagée pour sa part à assumer la responsabilité financière du Bureau
à dater de ouverture du Bureau régional ; il a été ensuite décidé de fixer
celle-ci au 1¢ juillet 1949. Ces arrangements ont été approuvés par le
Gouvernement de l'Egypte et ils ont été expressément entérinés par l’Or-
ganisation comme représentant l'intégration d’une institution préexistante
au sens de l’article 54 de la Constitution de l'OMS. Le conseil des ministres
égyptien ayant accordé l’exemption temporaire des droits de douane, le
Bureau régional de l'OMS est entré en service au siège de l’ancien Bureau
sanitaire le 1er juillet 1949.

27. Entre-temps les négociations en vue de la conclusion d’un accord de
siège pour le Bureau régional, commencées il y avait au moins cinq mois,
progressaient avec lenteur ; elles n’ont abouti que près de deux ans plus
tard. Le 25 mars 1951 cependant l'accord dont la section 37 fait l'objet de
la présente requête a été signé et est entré finalement en vigueur le 8 août de
la même année. Aux termes de son préambule, cet accord avait pour
objet :

« de déterminer les privilèges, immunités et facilités qui devront être
accordés par le Gouvernement de l'Egypte à l'Organisation mondiale
de la Santé, aux représentants de ses Membres, à ses experts et à ses
fonctionnaires, notamment en ce qui concerne les arrangements pour
la région de la Méditerranée orientale, ainsi que de régler diverses
autres questions connexes ».

Ses dispositions s’inspirent de très près de celles du modèle d’accord avec
les Etats hôtes établi à l'OMS et sont pour l'essentiel caractéristiques des
accords de siège concernant les organisations internationales elles-mêmes

15
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 85

ou leurs bureaux régionaux ou locaux. Elles suivent étroitement celles de la
convention du 21 novembre 1947 sur les privilèges et immunités des ins-
titutions spécialisées, à laquelle l'Egypte est devenue partie le 28 septem-
bre 1954. En application de la section 39 de cette convention, toutefois.
lPaccord du 25 mars 1951 reste l'instrument définissant le régime du
Bureau régional d'Alexandrie entre TOMS et l'Egypte.

*

28. La Cour doit maintenant en venir aux événements qui ont abouti a
la soumission de la présente requéte. Depuis le début de son activité en
Egypte, le 1" juillet 1949, le Bureau régional de l'OMS a fonctionné sans
interruption sur les lieux mêmes de l’ancien Bureau sanitaire d’Alexandrie.
Il devait toutefois se heurter à certaines difficultés, tenant à la tension
politique qui règne au Moyen-Orient, et dont témoigne le fait que l’As-
semblée mondiale de la Santé a jugé nécessaire en 1954 de subdiviser le
Comité en deux sous-comités : le sous-comité A dont Israël ne faisait pas
partie et le sous-comité B où Israël était représenté.

29. Le 7 mai 1979 le Directeur général a reçu une lettre par laquelle les
gouvernements de cinq des Etats membres de la région demandaient la
convocation d’une session extraordinaire du Comité régional afin de dis-
cuter du transfert du Bureau régional d'Alexandrie dans un des autres
Etats membres arabes de la région. Le sous-comité A s’est réuni en session
extraordinaire le 12 mai 1979 avec la participation des représentants de
vingt Etats rnais non de l'Egypte, qui avait demandé le report de la session.
Il a adopté une résolution par laquelle, considérant que la majorité de ses
membres souhaitait que le Bureau régional soit transféré dans un autre
Etat de la région, il recommandait le transfert dudit Bureau. Entre-temps
la question avait aussi été inscrite à l’ordre du jour de la trente-deuxième
session de l’Assemblée mondiale de la Santé. Le 16 mai 1979 la délégation
égyptienne a présenté un mémorandum dans lequel l'Egypte alléguait
certaines irrégularités de procédure et objectait que la demande de trans-
fert obéissait à des « motifs politiques ». La question a été renvoyée à une
commission, qui a estimé qu’il était nécessaire d’étudier les effets qu’aurait
la mise en œuvre d’une telle décision de l’Assemblée et a recommandé que
le Conseil exécutif entreprenne cette étude.

30. L'Assemblée mondiale de la Santé a adopté la recommandation de
la commission et le Conseil exécutif a constitué le 28 mai 1979 un groupe
de travail chargé d'étudier tous les aspects de la question et de lui faire
rapport en janvier 1980. Le rapport du groupe de travail daté du 16 janvier
1980 (qui fait partie du dossier des documents soumis à la Cour) comporte
une section intitulée « Question de la dénonciation de l'accord de siège
actuel », où figure le passage suivant :

« Le groupe a estimé qu’il n’était pas en mesure de décider si la
section 37 de l'accord conclu avec l'Égypte devait ou non être appli-
quée. La position finale de l'Organisation à l'égard des divergences de

16

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 86

vues possibles devra être décidée par l’Assemblée mondiale de la
Santé... La Cour internationale de Justice pourrait, en application de
l'article 76 de la Constitution de l'OMS, également être priée de
donner un avis consultatif. »

Le Conseil exécutif a donc transmis ce rapport à l’Assemblée mondiale de
la Santé pour examen et décision.

31. Une nouvelle session extraordinaire du sous-comité À du Comité
régional de la Méditerranée orientale s’est tenue à Genève le 9 mai 1980 ;
vingt Etats y étaient représentés, dont l'Egypte. Par une résolution adoptée
par dix-neuf voix contre une (celle de l'Egypte), le sous-comité a décidé de
recommander que le Bureau régional de la Méditerranée orientale soit
transféré le plus tôt possible à Amman, en Jordanie. Le représentant de
l'Egypte s’est élevé contre cette recommandation, qui obéissait, à son avis,
à des motifs purement politiques. La question a été une fois encore ren-
voyée à l’Assemblée mondiale de la Santé à sa trente-troisième session et, à
la demande de l'Egypte, le texte de l’accord de siège de 1951 a été distribué
aux Etats membres. A sa séance du 16 mai 1980, la commission compé-
tente a été saisie d’un projet de résolution présenté par vingt Etats arabes,
par lequel l’Assemblée aurait décidé de transférer le plus tôt possible le
Bureau régional à Amman. Elle était en outre saisie d’un projet de réso-
lution des Etats-Unis prévoyant que l’Assemblée déciderait, « avant de
prendre une décision au sujet du déplacement du Bureau régional », de
demander à la Cour un avis consultatif dans les termes mêmes de la requête
soumise depuis lors à la Cour. Pendant le débat, les Etats arabes ont
souligné que la grande majorité des Etats membres de la région souhai-
tait le transfert du Bureau hors d'Egypte et que son maintien à Alexan-
drie nuirait aux travaux de l'Organisation. Divers autres Etats se sont
demandé en revanche s’il était souhaitable de transférer un bureau sani-
taire régional pour des motifs politiques et ont exprimé des doutes sur les
aspects pratiques du transfert. Le délégué de l'Egypte a notamment invo-
qué la section 37, soulignant les problèmes que pose son interprétation. La
résolution des Etats-Unis a été approuvée par la commission, qui a recom-
mandé à l’Assemblée mondiale de la Santé de l’adopter. Trois jours plus
tard, le 19 mai 1980, les représentants de dix-sept Etats arabes ont adressé
une lettre au Directeur général de l'Organisation pour l’informer de leur
décision de « boycotter » complètement le Bureau régional en son siège
actuel, de n’avoir aucune relation avec lui à compter de cette date et de
traiter directement avec le siège de l'Organisation à Genève.

32. Lorsque l’Assemblée mondiale de la Santé a examiné la recomman-
dation de la commission à sa séance plénière du 20 mai, le délégué de la
Jordanie à contesté la pertinence de la section 37 en ce qui concerne le
transfert du Bureau régional hors d'Egypte et il a demandé un avis du
directeur de la division juridique de l'Organisation. Celui-ci a alors donné
certaines explications sur les problèmes que posait, selon lui, l’interpréta-
tion de la section 37 et il a ajouté qu’il n’était pas pour le moment en mesure
de fournir plus d’éclaircissements. Sur ce, l’Assemblée a adopté le projet de

17

 
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 87

résolution recommandé par la commission, dont le texte intégral est cité au
début du présent avis consultatif. La Cour note que la résolution, qui
concrétise la décision de l’Assemblée de soumettre la présente requête à la
Cour, expose en son préambule les raisons pour lesquelles l’Assemblée a
jugé bon d'agir ainsi. L'Assemblée y prend note des « divergences de vues »
qui se sont fait jour sur le point de savoir si l'Organisation « est en droit de
transférer le Bureau régional sans tenir compte des dispositions de la
section 37 de l’accord entre Organisation mondiale de la Santé et l'Egypte
en date du 25 mars 1951 » ; elle relève en outre que le groupe de travail du
Conseil exécutif n'avait pas été « en mesure de décider si la section 37 dudit
accord devait ou non être appliquée ni de formuler une recommandation à
ce sujet ».

33. Au cours des débats mentionnés au paragraphe précédent, auxquels
la proposition de soumettre la présente requête pour avis consultatif a
donné lieu à l’Assemblée mondiale de la Santé, les adversaires de cette
proposition ont insisté sur le fait qu'il ne s'agissait là que d’une manœuvre
politique visant à retarder toute décision sur le retrait d'Egypte du Bureau
régional ; la question se pose donc de savoir si la Cour devrait refuser de
répondre à la requête en raison du caractère politique qu’elle présenterait.
Cependant cette thèse n’est développée dans aucun des exposés écrits et
oraux soumis à la Cour et elle irait de toute façon à l'encontre de sa
jurisprudence constante. Selon cette jurisprudence, s'il advient que,
comme c’est le cas dans la présente espèce, une question formulée dans une
requête relève à d’autres égards de l'exercice normal de sa juridiction. la
Cour n’a pas à traiter des mobiles qui ont pu inspirer la requête (Conditions
de l'admission d’un Etat comme Membre des Nations Unies (article 4 de la
Charte), avis consultatif, 1948, C.LJ. Recueil 1947-1948, p. 61 et 62 ; Com-
pétence de l'Assemblée générale pour l'admission d'un Etat aux Nations
Unies, avis consultatif, C.I.J. Recueil 1950, p. 6 et 7 ; Certaines dépenses des
Nations Unies (article 17, paragraphe 2, de la Charte), avis consultatif, CL.
Recueil 1962, p. 155). En fait, lorsque des considérations politiques jouent
un rôle marquant il peut être particulièrement nécessaire à une organisa-
tion internationale d'obtenir un avis consultatif de la Cour sur les principes
juridiques applicables à la matière en discussion, surtout quand ces prin-
cipes peuvent mettre en jeu l'interprétation de sa constitution.

* *

34. Après avoir ainsi examiné le contexte de fait et de droit dans lequel
la présente requéte pour avis consultatif lui est soumise, la Cour va main-
tenant considérer toute la signification et la portée des questions hypo-
thétiques auxquelles il lui est demandé de répondre. Ces questions étant
formulées dans la requête en fonction de l’applicabilité de la section 37 de
Paccord du 25 mars 1951 à un transfert du Bureau régional hors d'Egypte,

18
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 88

il est nécessaire de commencer par examiner les dispositions de cette
section. La section 37, qui fait partie des « Dispositions finales » de l’ac-
cord de 1951, est libellée comme suit :

« Section 37. Le présent accord peut être revisé à la demande de
l'une ou l’autre partie. Dans cette éventualité, les deux parties se
consultent sur les modifications qu’il pourrait y avoir lieu d'apporter
aux dispositions du présent accord. Au cas où, dans le délai d’un an,
les négociations n’aboutiraient pas à une entente, le présent accord
peut être dénoncé par l’une ou l’autre partie moyennant un préavis de
deux ans. »

Les « divergences de vues » qui se sont fait jour à l’Assemblée mondiale de
la Santé au sujet de l’applicabilité de ces dispositions à un transfert du
Bureau régional hors d'Egypte, divergences mentionnées dans le préam-
bule de la résolution, portaient sur divers points. Il s’agissait d’abord de
savoir si un transfert du siège du Bureau régional hors d'Egypte est régi ou
non par les dispositions de l’accord de 1951, qui portent en grande partie
sur les privilèges, immunités et facilités. I] s'agissait aussi de déterminer si
les dispositions de la section 37 visent uniquement le cas où l’une ou l’autre
partie demande la revision de clauses de l'accord relatives à la question des
privilèges, immunités et facilités ou si elles peuvent également s’appliquer a
sa revision totale ou à sa dénonciation pure et simple. Mais les divergences
de vues portaient encore sur d’autres points, comme il ressort des débats et
des explications données par le directeur de la division juridique de TOMS
à la séance tenue par l’Assemblée mondiale de la Santé le 20 mai. En
réponse à une question posée par le délégué de la Jordanie au sujet du
préavis de deux ans prévu par la section 37, le directeur de la division
juridique a indiqué que l’on pourrait obtenir des éclaircissements à ce sujet
en procédant à une comparaison avec les dispositions d’autres accords de
siège. Il a signalé aussi la possibilité de se reporter aux principes généraux
applicables du droit international, soulignant la pertinence à cet égard de
l’article 56 du projet de la Commission du droit international sur les traités
conclus entre Etats et organisations internationales ou entre organisations
internationales.

35. Il appert donc que, bien que les questions de la requête soient
formulées uniquement en fonction de la section 37, la véritable question
juridique qui se pose à l’Assemblée mondiale de la Santé est celle-ci : Quels
sont les principes et les règles juridiques applicables à la question de savoir
selon quelles conditions et selon quelles modalités peut être effectué un
transfert du Bureau régional hors d'Egypte ? De l'avis de la Cour, c'est
aussi cet énoncé qui doit être considéré comme la question juridique à elle
soumise par la requête. La Cour souligne que, pour rester fidèle aux
exigences de son caractère judiciaire dans l’exercice de sa compétence
consultative, elle doit rechercher quelles sont véritablement les questions
juridiques que soulèvent les demandes formulées dans une requête (voir
par exemple Admissibilité de l'audition de pétitionnaires par le Comité du
Sud-Ouest africain, avis consultatif, C.I.J. Recueil 1956, p. 26 et aussi p. 37 ;

19
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 89

Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la Charte),
avis consultatif, C.J. Recueil 1962, p. 156 à 158). Elle souligne également à
ce propos qu'en réponse à des requêtes pour avis consultatif la Cour
permanente de Justice internationale a elle aussi jugé parfois nécessaire de
déterminer quels points de droit étaient véritablement mis en jeu par les
questions posées dans la requête (voir Jaworzina, avis consultatif, 1923,
CPJI. série B n° &, p. 282; Interprétation de l'accord gréco-turc du
Ler décembre 1926, avis consultatif, 1928, C.P.J1. série B ne 16, p. 5a 16). En
outre, comme la Cour l’a relevé plus haut dans le présent avis consultatif,
une réponse incomplète à des questions comme celles de la requête peut
non seulement être inefficace mais induire réellement en erreur sur les
règles juridiques qui régissent le sujet examiné par l'Organisation requé-
rante. Aussi la Cour ne pourrait-elle s'acquitter convenablement de l’obli-
gation qui lui incombe en l'espèce si, dans sa réponse à la requête, elle ne
prenait pas en considération tous les aspects juridiques pertinents du sujet
sur lequel portent les questions.

36. La Cour se propose donc maintenant d'étudier les réponses aux
demandes formulées dans la requête en partant de l’idée que la véritable
question juridique qui lui est soumise est celle-ci : Quels sont les principes
et les règles Juridiques applicables à la question de savoir selon quelles
conditions et selon quelles modalités peut être effectué un transfert du
Bureau régional hors d’Egypte ?

*
* *

37. La Cour estime nécessaire de souligner dès le départ que la question
dont elle est saisie n’est pas de savoir si en général une organisation a le
droit de choisir emplacement de son siège ou d’un bureau régional. Il n’y a
pas eu de divergences de vues à cet égard en la présente espèce et il n’est pas
douteux qu’une organisation internationale jouit de ce droit. La question
posée à la Cour est différente ; elle est de savoir si, en occurrence, le
pouvoir que possède l'Organisation d'exercer ce droit est ou non soumis à
des règles, du fait de l'existence d'obligations dont l'Organisation serait
tenue envers l'Egypte. La Cour constate que. au sein de FAssemblée
mondiale de la Santé comme dans certains des exposés écrits ou oraux qui
lui ont été présentés, on paraît avoir eu tendance à considérer que les
organisations internationales jouissent d’une sorte de pouvoir absolu de
déterminer ou éventuellement de changer l'emplacement de leur siège ou
de leurs bureaux régionaux. Mais les Etats aussi possèdent un pouvoir
souverain de décision pour ce qui est d’accueillir le siège ou un bureau
régional d’une organisation sur leur territoire ; et le pouvoir de décision
d'une organisation à cet égard n’est pas plus absolu que celui d’un Etat.
Ainsi que la Cour l’a souligné dans l’un de ses premiers avis consultatifs.
rien dans le caractère d’une organisation internationale ne justifie qu’on la
considère comme une sorte de « super-Etat » (Réparation des dommages
subis auservice des Nations Unies, avis consultatif, C.LJ. Recueil 1949, p. 179).
L'organisation internationale est un sujet de droit international lié en tant

20
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 90

que tel par toutes les obligations que lui imposent les règles générales du
droit international, son acte constitutif ou les accords internationaux
auxquels il est partie. Dès lors, se contenter d’invoquer le droit que pos-
sède une organisation internationale de déterminer le siège de ses bureaux
régionaux ne fournit aucune réponse aux questions posées à la Cour.

*

38. Les « divergences de vues » qui se sont fait jour à l’Assemblée
mondiale de la Santé au sujet de la pertinence de l’accord du 25 mars 1951
et de l’applicabilité des termes de sa section 37 dans l’éventualité d’un
transfert du Bureau régional hors d'Egypte se retrouvent et s’accusent dans
les exposés écrits et oraux présentés à la Cour. A propos de la pertinence de
l'accord de 1951 en l'espèce, l’une des thèses soutenues est que le Bureau
régional a été établi à Alexandrie le 1®r juillet 1949 en vertu d’un accord
consistant, ou bien dans l'offre faite par l'Egypte de transférer les fonctions
du Bureau d'Alexandrie à l'OMS suivie de l’acceptation de cette offre par
POMS, ou bien dans l’acceptation par l'Egypte d’un acte unilatéral des
organes compétents de l'OMS déterminant le siège du Bureau régional. Les
tenants de cette thèse maintiennent que l’accord de 1951 représente une
transaction distincte, consécutive à l'établissement du Bureau régional en
Egypte et qui concerne uniquement les immunités, les privilèges et les
facilités accordés à ce Bureau. Ils font observer que certains autres accords
comparables contiennent des dispositions fixant expressément le siège du
Bureau régional et ils soulignent l'absence d’une disposition à cet effet
dans l'accord de 1951. Ils font valoir que, si celui-ci mentionne le siège du
Bureau régional à Alexandrie, aucune de ses dispositions ne spécifie que ce
siège y est situé. Ils se fondent sur cette constatation et sur la manière dont
ils comprennent l’objet de l'accord de 1951 d’après son titre, son préam-
bule et son texte pour soutenir que cet accord ne touche en rien le droit que
possède l'Organisation de transférer le Bureau régional hors d'Egypte. Is
soutiennent aussi que l’accord de 1951 ne se limitait pas aux privilèges,
immunités et facilités accordés au seul Bureau régional, mais qu’il avait un
objet plus large, à savoir qu'il réglait d’une façon générale les questions
susmentionnées entre l'Egypte et l'OMS.

39. D’après les partisans de la thèse contraire, l’établissement du
Bureau régional et l'intégration du Bureau d'Alexandrie dans l'OMS n'ont
pas été achevés en 1949 ; ils sont le résultat d’un processus complexe,
comportant une série d’actes, dont l'étape définitive a été la conclusion de
l'accord de siège de 1951. Pour ceux qui défendent cette thèse, le transfert
effectif des fonctions du Bureau d'Alexandrie à l'OMS en 1949 et l’accord
de 1951 sont des éléments intimement liés d’une transaction unique par
laquelle il a été convenu d’établir le Bureau régional à Alexandrie. Rap-
pelant que l’accord de 1951 fait à plusieurs reprises mention d'Alexandrie
comme siège du Bureau, ils soutiennent que l’absence d’une disposition
prévoyant expressément son établissement dans cette ville tient à ce que

21
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 91

l'accord concernait un bureau sanitaire préexistant et qui s’y trouvait déjà
installé. D'une façon générale ils soulignent importance du caractère
d'accord de siège de l'accord de 1951 et du fait qu’il est constamment
désigné par cette expression dans les documents de l'OMS et dans les actes
officiels de l'Etat égyptien.

40. Les divergences sur l’applicabilité de la section 37 de l’accord à un
transfert du Bureau régional hors d'Egypte portent essentiellement sur la
signification du verbe reviser employé dans la première phrase et par
conséquent sur l'interprétation à donner aux deux phrases suivantes de
ladite section. Une thèse voudrait que le mot reviser puisse seulement
s'appliquer à des modifications de dispositions particulières de accord et
non à l'extinction ou à la dénonciation de celui-ci qu’entrainerait le trans-
fert du Bureau hors d'Egypte ; c’est d’ailleurs le sens que les dictionnaires
de droit donnent au mot reviser. Partant de là et de ce qu'ils estiment être le
caractère général de l'accord de 1951, les tenants de cette thèse considèrent
que toutes les dispositions de la section, y compris le droit de dénonciation
prévu à la troisième phrase, ne s'appliquent que si l’une des parties
demande une modification partielle des termes de l'accord. [ls en con-
cluent que l’accord de 1951 ne prévoit donc aucun droit général de
dénonciation et ils invoquent les règles générales énoncées dans le para-
graphe 1 de l’article 56 de la convention de Vienne sur le droit des traités et
dans la disposition correspondante du projet d’articles de la Commission
du droit international sur les traités conclus entre Etats et organisations
internationales ou entre organisations internationales. En vertu de ces
textes, un traité « qui ne contient pas de dispositions relatives à son
extinction et ne prévoit pas qu’on puisse le dénoncer ou s’en retirer » ne
peut faire l’objet d’une dénonciation ou d’un retrait à moins notamment
que ce droit ne puisse être déduit de la nature du traité. S'appuyant sur
certaines opinions exprimées à la Commission du droit international,
suivant lesquelles les accords de siège des organisations internationales
sont par nature des accords comportant implicitement un droit de dénon-
ciation en vertu des textes susvisés, les partisans de cette thèse affirment
qu'un tel droit général de dénonciation doit être déduit dans le cas de
l'accord de 1951. Ils poursuivent en faisant valoir qu’en tout état de cause
le transfert du Bureau régional hors d'Egypte ne saurait être considéré
comme entrant dans le cadre de la section 37 et que le retrait d'Egypte du
siège du Bureau régional n’emporterait pas nécessairement dénonciation
de l'accord de 1951.

41. Les adversaires de la thèse qui vient d’être exposée insistent en
revanche sur le fait que le verbe reviser peut aussi avoir le sens plus large de
revoir et désigner une revision totale ou générale de l'accord, y compris son
extinction. D’après eux, ce terme a assez souvent été utilisé en ce sens dans
des traités et il possède cette acception dans l'accord de 1951. Ils en voient
la confirmation dans les travaux préparatoires de la section 37, qui sont
consignés dans le compte rendu des négociations entre les représentants du
Gouvernement suisse et de l'OIT au sujet de l’accord de siège déjà men-
tionné de l'OIT avec la Suisse. Ils considèrent que ces négociations ont

22
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 92

précisément porté sur la question de l’établissement du siège de l'OIT a
Genève ; la Suisse souhaitait à ce propos insérer dans l’accord une clause
de dénonciation, l'OIT ne le souhaitait pas. Il en est résulté, disent-ils, la
formule de compromis ultérieurement introduite dans les accords de siège
de l'OMS, formule qui prévoit la possibilité de dénoncer mais uniquement
après consultations et négociations portant sur la revision de l'instrument.
A leur avis, les travaux préparatoires confirment donc que les termes de la
section 37 étaient conçus comme s’appliquant à une revision concernant la
localisation du Bureau régional d'Alexandrie, y compris l'éventualité de
son transfert hors d'Egypte. Ils font valoir en outre que cette interprétation
est imposée par l’objet et le but de la section 37 qui, selon eux, visait
clairement à éviter que l’une des parties à l’accord puisse mettre fin d’une
manière soudaine et précipitée au régime juridique créé par celui-ci. Les
partisans de cette façon d’envisager la section 37 sont d’autre part d’avis
que, même si elle devait être rejetée et si l’accord devait être interprété
comme comportant aussi un droit général de dénonciation, l'Egypte n’en
aurait pas moins droit à un préavis en application des règles générales du
droit international. A cet égard ils invoquent l’article 56 de la convention
de Vienne sur le droit des traités et la disposition correspondante du projet
d’articles de la Commission du droit international sur les traités conclus
entre Etats et organisations internationales ou entre organisations inter-
nationales. Dans ces deux textes, le paragraphe 2 prévoit expressément
que, lorsque, dans un traité, le droit de dénonciation ou de retrait peut être
déduit, une partie doit notifier au moins douze mois à l’avance son inten-
tion d’exercer ce droit.

42. La Cour a exposé les divergences de vues sur l’applicabilité de la
section 37 à un transfert du Bureau régional hors d'Egypte dans des termes
très généraux qui ne rendent pas toutes les nuances des thèses en présence
ni toutes les considérations sur lesquelles elles s’appuient. Si elle a procédé
ainsi, C’est parce qu’elle considère que l’accent placé sur la section 37 dans
les questions énoncées dans la requête fausse dans une certaine mesure le
contexte juridique général dans lequel doivent être résolus les véritables
problèmes de droit qui lui sont soumis. Quoi que l’on puisse penser de la
question de savoir si les dispositions de l’accord de 1951 régissent l’éta-
blissement et le siège du Bureau régional à Alexandrie, ou de l’applicabilité
de la section 37 dans l'hypothèse d’un transfert du Bureau hors d'Egypte, il
reste que certains principes et règles juridiques s'appliquent dans cette
hypothèse. La Cour doit donc maintenant en venir à l'examen de ces
principes et règles juridiques.

43. En vertu des ententes auxquelles l'Egypte et l'Organisation sont
parvenues de 1949 à 1951 au sujet du Bureau régional de l'Organisation,
qu'on les considère comme des accords distincts ou comme des éléments
d’une seule et même transaction, un régime juridique contractuel a été créé

23

 
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 93

entre l'Egypte et l'Organisation, qui constitue aujourd’hui encore le fon-
dement de leurs relations juridiques. Au surplus, au moment où en 1949
elle a transféré à l'Organisation les fonctions du Bureau sanitaire d’Alexan-
drie, l'Egypte était membre — membre fondateur — de l'Organisation
mondiale de la Santé qui venait d’être créée et elle n’a pas cessé depuis lors
d’en être membre. Le simple fait d’être membre de l'Organisation entraîne
certaines obligations réciproques de coopération et de bonne foi qui
incombent à l'Egypte et à l'Organisation. L'Egypte a offert d'accueillir le
Bureau régional à Alexandrie et l'Organisation a accepté cette offre ;
l'Egypte a accepté d’accorder les privilèges, immunités et facilités néces-
saires à l'indépendance et à l'efficacité du Bureau. En conséquence les
relations juridiques entre l'Egypte et l'Organisation sont devenues et
demeurent celles d’un Etat hôte et d’une organisation internationale, c’est-
à-dire des relations dont l'essence même consiste en un ensemble d’obli-
gations réciproques de coopération et de bonne foi. En l'espèce l'Egypte est
devenue l'Etat hôte du Bureau régional de l'Organisation, avec les avan-
tages qui en découlent, et l'Organisation a ainsi vénéficié d’excellentes
installations grâce au transfert à l'Organisation du Bureau sanitaire égyp-
tien existant à Alexandrie ; le caractère de réciprocité du régime juridique
ainsi créé entre l’Egvpte et l'OMS est souligné par le fait que cette opé-
ration a été effectuée par une action commune, basée sur le consentement
mutuel. Ce régime juridique spécial, comportant des droits et obligations
réciproques, est en vigueur entre l'Egypte et l'OMS depuis plus de trente
ans. Il en résuite qu'il existe aujourd’hui à Alexandrie une institution de
POMS qui emploie un personnel nombreux et s’acquitte de fonctions
sanitaires importantes pour l'Organisation comme pour l'Egypte. Dans ces
conditions tout transfert du Bureau régional de l'OMS hors du territoire
égyptien pose nécessairement des problèmes pratiques d'une certaine
ampleur. Certes ces problèmes sont du ressort de l'Organisation et de
l'Egypte plutôt que de la Cour. Mais ils concernent également la Cour dans
la mesure où ils sont susceptibles d’influer sur les conditions juridiques
selon lesquelles un transfert du Bureau régional hors d'Egypte pourrait se
réaliser.

44. Ces problèmes ont été étudiés par le groupe de travail constitué en
1979 par le Conseil exécutif de l'OMS, et il ressort comme une donnée
d’évidence du rapport de ce groupe que l'Organisation et l'Egypte doivent
agir avec beaucoup de précaution et coopérer étroitement si l’on veut éviter
tout risque de perturbation grave des travaux sanitaires du Bureau régio-
nal. Il est non moins évident qu’il faudrait prévoir un laps de temps
raisonnable pour que les fonctions du Bureau d’Alexandrie soient trans-
férées de façon ordonnée au nouveau siège sans que les travaux en souf-
frent. Quant à la détermination du délai précis à observer, c’est là une
question qui ne peut être finalement résolue que par des consultations et
des négociations entre l'OMS et l'Egypte. Il est par ailleurs évident que
pendant ce délai l'Organisation elle-même aurait besoin de tous les privi-
lèges, immunités et facilités prévus dans l’accord du 25 mars 1951 pour que
le déménagement du Bureau hors d'Egypte puisse s’opérer en bon ordre.

24

 

 
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 94

Bref, en cas de transfert du Bureau régional hors d'Égypte, la situation, par
sa nature même, nécessiterait des consultations, des négociations et une
coopération entre l’Organisation et l'Egypte.

*

45. L’attention de la Cour a été attirée sur un nombre considérable
d’accords de siège de types différents, conclus par des Etats avec diverses
organisations internationales et contenant des dispositions variées rela-
tives à leur revision, à leur extinction ou à leur dénonciation. Ces accords
relèvent de deux catégories principales : 1) ceux qui prévoient le régime
nécessaire pour le siége d’une organisation ou celui d’un bureau régional de
caractère plus ou moins permanent ; 2) ceux qui définissent le régime
applicable à d’autres bureaux établis sur une base ad hoc et qui ne sont pas
conçus comme étant de caractère permanent. Pour ce qui est de la première
catégorie, qui comprend les accords conclus par l'OIT et par l'OMS, les
dispositions revétent diverses formes. L’ accord de siège de l'Organisation
des Nations Unies elle-même avec les Etats-Unis, qu laisse à la première le
droit de décider du transfert, dispose qu’il peut prendre fin si le siège est
transféré hors des Etats-Unis « exception faite toutefois de celles de ses
dispositions qui seraient nécessaires pour la terminaison régulière des
activités de l'Organisation des Nations Unies dans son siège des Etats-
Unis et pour la disposition de celles de ses propriétés qui s’y trouvent ».
D’autres accords prévoient de même leur extinction en cas de retrait du
siège, sous réserve des arrangements prévus pour la liquidation ordonnée
des opérations ; d’autres envisagent par exemple un préavis de dénoncia-
tion ou de résiliation d’un an ou de six mois ; il existe encore d’autres
variantes. En revanche il est couramment prévu dans les accords ad hoc que
ces accords peuvent prendre fin moyennant un court préavis, par consen-
tement mutuel ou par la simple cessation des opérations sous réserve des
arrangements destinés à en assurer l’achèvement dans l’ordre.

46. S'agissant de ces dispositions, la Cour se voit obligée de relever qu’à
l'avenir il pourrait y avoir avantage à prêter plus d’attention à leur rédac-
tion. Néanmoins, malgré leur diversité et leurs imperfections, les disposi-
tions des accords de siège concernant leur revision, leur extinction ou leur
dénonciation ne sont pas en l'occurrence sans intérêt. Elles confirment tout
d’abord que les organisations internationales et les Etats hôtes reconnais-
sent être tenus de l’obligation réciproque de résoudre les problèmes que
peuvent soulever la revision, l'extinction ou la dénonciation d’un accord de
siège. Elles font même plus que cela, puisqu'il faut présumer qu'elles
traduisent les vues des organisations et des Etats hôtes sur ce que cette
obligation implique dans les circonstances où les dispositions sont desti-
nées à jouer. La Cour est donc d’avis qu’il s’en dégage certaines indications
générales quant à ce que peut impliquer l'obligation réciproque des orga-
nisations et des Etats hôtes de coopérer de bonne foi dans des situations
comme celle dont la Cour connaît en l’espèce.

47. Une autre indication générale de ce que peut impliquer cette obli-
gation est fournie par le paragraphe 2 de l’article 56 de la convention de

25
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 95

Vienne sur le droit des traités et par la disposition correspondante du
projet d’articles de la Commission du droit international sur les traités
entre Etats et organisations internationales ou entre organisations inter-
nationales. Ces dispositions, comme la Cour l’a déjà mentionné, prévoient
expressément que, quand un droit de dénonciation peut être déduit de la
nature d'un traité, ce droit ne peut être exercé que moyennant un préavis,
lequel doit être de douze mois au moins. Il est clair que ces dispositions
supposent elles aussi une obligation d’agir de bonne foi et de tenir rai-
sonnablement compte des intérêts de l’autre partie au traité.

kk

48. En la présente espèce, ainsi que la Cour l’a souligné, la véritable
question juridique qui lui est soumise dans la requête est celle-ci : Quels
sont les principes et les règles juridiques applicables à la question de savoir
selon quelles conditions et selon quelles modalités peut être effectué un
transfert du Bureau régional hors d'Egypte ? De plus, comme la Cour l’a
également rappelé, des vues divergentes ont été exprimées au sujet tant de
la pertinence à cet égard de l'accord de 1951 que de linterprétation de sa
section 37. En conséquence, pour formuler sa réponse à la requête, la Cour
prend comme point de départ les obligations réciproques de l'Egypte et de
l'Organisation, qui sont tenues de coopérer de bonne foi relativement aux
implications et aux effets d’un transfert du Bureau régional hors d'Egypte.
Cette méthode lui paraît d’autant plus opportune qu’elle considère ces
obligations comme le fondement même des relations juridiques entre
l'Organisation et l'Egypte en vertu du droit international général, de la
Constitution de l'Organisation et des accords en vigueur entre elle et
l'Egypte. Pour répondre à la requête, la tâche essentielle de la Cour est donc
de déterminer quelles sont les implications juridiques précises des obliga-
tions réciproques incombant à l'Egypte et à l'Organisation au cas où l’une
ou l’autre souhaite que le Bureau régional soit transféré hors d'Egypte.

49. La Cour considère que, dans le contexte de la présente espèce, les
obligations réciproques de coopérer dont l'Organisation et l'Etat hôte sont
tenus en vertu des principes et règles juridiques applicables sont les sui-
vantes :

— En premier lieu, l'Organisation et l'Egypte doivent se consulter de
bonne foi au sujet de la question de savoir selon quelles conditions et
selon quelles modalités peut être effectué un transfert du Bureau régio-
nal hors d'Egypte.

— En deuxième lieu, s’il était finalement décidé de transférer le Bureau
régional hors d'Egypte, leurs obligations réciproques de coopération
leur imposeraient de se consulter et de négocier au sujet des diverses
dispositions à prendre pour que le transfert de l’ancien au nouvel
emplacement s'effectue en bon ordre et nuise le moins possible aux
travaux de l'Organisation et aux intérêts de l'Egypte.

— En troisième lieu, ces obligations réciproques imposent à la partie qui

26
INTERPRETATION DE L’ACCORD (AVIS CONSULTATIF) 96

souhaite le transfert de donner à l’autre un préavis raisonnable pour
mettre fin à la situation actuelle du Bureau régional à Alexandrie,
compte étant dûment tenu de toutes les dispositions pratiques à prendre
pour que le transfert au nouvel emplacement s'effectue dans l’ordre et
dans des conditions équitables.

Telles sont, selon la Cour, les implications des principes et règles juridiques
généraux applicables en cas de transfert du siège d’un bureau régional hors
du territoire d’un Etat hôte. Les délais précis qui peuvent être nécessaires
pour s’acquitter des obligations de consultation et de négociation et le
préavis de dénonciation exact qui doit être donné varient forcément en
fonction des nécessités de l’espéce. En principe, c’est donc aux parties qu’il
appartient de déterminer dans chaque cas la durée de ces délais en pro-
cédant de bonne foi à des consultations et à des négociations. Ainsi que la
Cour l’a noté, on peut trouver certaines indications à ce sujet dans les
dispositions des accords de siège, y compris la section 37 de l'accord du
25 mars 1951, dans l’article 56 de la convention de Vienne sur le droit des
traités et dans l’article correspondant du projet de la Commission du droit
international sur les traités entre Etats et organisations internationales ou
entre organisations internationales. Mais ce qui est raisonnable et équi-
table dans un cas donné dépend nécessairement des circonstances. De
plus, la considération primordiale aussi bien pour l'Organisation que pour
l'Etat hôte doit être dans tous les cas leur évidente obligation de coopérer
de bonne foi pour servir les buts et objectifs de l'Organisation tels qu'ils
s’expriment dans son acte constitutif ; ce qui signifie qu'ils doivent se
consulter pour déterminer un délai raisonnable devant leur permettre de
réaliser le transfert en bon ordre du Bureau hors du territoire de l'Etat
hôte.

50. Ilen découle que la réponse de la Cour à la seconde question est que,
au cours de la période transitoire séparant la notification du préavis pour le
transfert projeté du Bureau et l’accomplissement de ce transfert, l’Orga-
nisation et Egypte auraient la responsabilité juridique de s’acquitter de
bonne foi des obligations réciproques que la Cour a énoncées dans sa
réponse à la première question.

51. Par ces motifs,

La Cour,

1. Par douze voix contre une,

Décide de donner suite 4 la requéte pour avis consultatif ;

POUR: Sir Humphrey Waldock, Président; M. Elias, Vice-Président ;
MM. Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago,
El-Erian, Sette-Camara, juges ;

CONTRE : M. Morozov, juge ;

27
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 97

2. En ce qui concerne la question 1,
Par douze voix contre une,

Est d'avis que, dans l'éventualité spécifiée dans la requête, les principes
et règles juridiques et les obligations réciproques qui en découlent, appli-
cables en matière de consultation, de négociation et de préavis entre l’Or-
ganisation mondiale de la Santé et l'Egypte, sont ceux qui ont été énoncés
au paragraphe 49 du présent avis consultatif, et en particulier que :

a) leurs obligations réciproques en vertu de ces principes et règles juridi-
ques imposent à l'Organisation et à l'Egypte de se consulter de bonne
foi au sujet de la question de savoir selon quelles conditions et selon
quelles modalités peut être effectué un transfert du Bureau régional
hors du territoire égyptien ;

b) au cas où il serait finalement décidé de transférer le Bureau régional
hors d'Egypte, leurs obligations réciproques de coopération leur impo-
‘seraient de se consulter et de négocier au sujet des diverses dispositions
à prendre pour que le transfert de l’ancien au nouvel emplacement
s'effectue en bon ordre et nuise le moins possible aux travaux de
l'Organisation et aux intérêts de l'Egypte ;

c) leurs obligations réciproques en vertu de ces principes et règles juridi-
ques imposent à la partie qui souhaite le transfert de donner à l'autre un
préavis raisonnable pour mettre fin à la situation actuelle du Bureau
régional à Alexandrie, compte étant dûment tenu de toutes les dispo-
sitions pratiques à prendre pour que le transfert du Bureau en son
nouvel emplacement s'effectue dans l’ordre et dans des conditions
équitables :

POUR: Sir Humphrey Waldock, Président; M. Elias, Vice-Président ;
MM. Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago,
El-Erian, Sette-Camara, juges :

CONTRE : M. Morozov, juge :

3. En ce qui concerne la question 2,
Par onze voix contre deux,

Est d'avis que, dans l'éventualité d’une décision tendant à transférer le
Bureau régional hors d'Egypte, les responsabilités juridiques de l’Organi-
sation mondiale de la Santé et de l'Egypte, au cours de la période transi-
toire séparant la notification du préavis pour le transfert projeté du Bureau
et ’accomplissement de ce transfert, consisteraient à s'acquitter de bonne
foi des obligations réciproques que la Cour a énoncées dans sa réponse à la
question 1 ;

POUR: Sir Humphrey Waldock, Président: M. Elias, Vice-Président ;
MM. Forster, Gros, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian,
Sette-Camara, juges :

CONTRE : MM. Lachs et Morozov, juges.

28
INTERPRÉTATION DE L’ACCORD (AVIS CONSULTATIF) 98

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt décembre mil neuf cent quatre-vingt, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis au Secrétaire général de l'Organisation des Nations
Unies et au Directeur général de l'Organisation mondiale de la Santé.

Le Président,
(Signé) Humphrey WALDOCK,

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. GROS, LACHS, RUDA, MOSLER, ODA, AGO, EL-ERIAN et SETTE-
CAMARA, juges, joignent à l’avis consultatif les exposés de leur opinion
individuelle.

M. Morozov, juge, joint à l’avis consultatif l'exposé de son opinion
dissidente.

(Paraphé) H.W.
(Paraphé) S.T.B.

29
